Citation Nr: 0912386	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for neck disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1964 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the Los Angeles, 
California Regional Office (RO), which denied service 
connection for three claims: neck injury, low back injury, 
and major depressive disorder, claimed as post traumatic 
stress disorder (PTSD).  

In April 2008, the Board remanded the case and ordered 
additional development for all three issues.  In a rating 
decision mailed December 2008, the RO granted service 
connection for PTSD with depression; therefore this issue is 
no longer on appeal.  The remaining issues have been properly 
developed and are now ready for review.  

The Veteran requested a hearing before a Veteran's Law Judge 
in his January 2004 substantive appeal.  In a February 2004 
statement the Veteran withdrew his request for an in-person 
hearing and requested a video-conference hearing.  In 
December 2007 the Veteran was informed by mail of a January 
2008 in-person hearing date.  The Veteran failed to appear.  
The Board notes that the address to which the notice was 
mailed was the same address used for numerous correspondence.  
The record does not reflect that the December 2007 letter was 
returned as "unclaimed" or returned as undeliverable.  There 
is a "presumption of regularity" under which it is presumed 
that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992).  VA is not required to "prove" that a 
claimant did receive the letter; as a matter of law, it is 
the claimant who must rebut the presumption of regularity. 
 In this case, the appellant has not done so.  As the United 
States Court of Appeals for Veterans Claims (Court) held in 
Woods v. Gober, 14 Vet. App. 214 (2000), absent evidence that 
a claimant notified VA of a change of address and absent 
evidence that any notice sent to the claimant at his or her 
last known address was returned as undeliverable, VA is 
entitled to rely on the address provided.  Neither the 
Veteran nor his representative have raised the issue, 
therefore the request for a hearing is deemed waived.  No 
additional action in this regard is needed.


FINDINGS OF FACT

1.  The Veteran engaged in combat.

2.  The competent evidence of record does not demonstrate 
that the current low back disorder is causally related to 
active service.

3.  The competent evidence of record does not demonstrate 
that the current neck disorder is causally related to active 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Analysis

Low Back Disorder

A review of the Veteran's service treatment records shows a 
complaint of a low back pain in January 1966.  A diagnosis of 
a back disorder was not made at that time.  However, the 
Veteran submitted an August 1966 newspaper article that 
describes a military truck being disabled by a mine in the 
road in Vietnam.  This article mentions the Veteran by name 
and describes his actions following the explosion.  The 
Veteran's September 1966 Report of Medical History and Report 
of Medical Examination, prepared for separation, bear no 
complaint or finding of low back pain or any low back 
disorder.     

There are no post service medical treatment reports for the 
Veteran's back prior to August 1985.  A private acupuncture 
report indicates the Veteran sought treatment starting in 
August 1985 and then sporadically until 2001, for pain on 
both sides down to the lower back.  There is no mention in 
the report of the Veteran's military service or any 
particular cause of the pain.  The Board notes that the 
earliest documented treatment for some condition involving 
the back began nearly 20 years after the Veteran's separation 
from service.

VA treatment records begin referring to low back pain in 
December 1997 when the Veteran complained of "some" back 
pain from lifting heavy objects.  Then, July and September 
1998 treatment records note a general complaint of back pain 
and that the Veteran had been lifting heavy objects.  A 
December 1998 triage nurse note listed the chief complaint as 
"neck and cervical and lower back pain" with the Veteran's 
report that the symptoms began when he tried to lift a 40 
pound object the previous June.  Despite seeking various 
private treatments, the condition had grown worse.  During 
the December 1998 general consultation, dated a few days 
after the triage nurse note, the Veteran again reported the 
progressive back pain began in July 1998, denied previous 
back pain, and described his occupation as refrigeration and 
air conditioning work which required pushing, pulling, and 
carrying.  A January 1999 physical examination noted no 
palpable lumbar paraspinal tenderness, though there was 
evidence of a mild spasm.  The low back pain was assessed as 
secondary to muscle spasm.  An April 1999 VA wellness back 
school evaluation noted the Veteran's mechanical back pain as 
well as an April 1999 x-ray study that found mild central 
spinal canal stenosis at L3-4 and L4-5.  The remainder of the 
VA treatment records record complaints and treatment 
regarding other disabilities and his cervical spine disorder.  

Private treatment records beginning in June 1999 describe the 
Veteran as employed fixing refrigerators and note a complaint 
of low back pain after lifting a heavy object for his work 
"about a year ago."  Here as well the remainder of his 
private treatment records discuss his cervical spine. 

In July 2008 the Veteran was afforded a VA spinal 
examination.  The examiner reviewed the claims file and noted 
that the newspaper article did not mention injuries.  The 
Veteran stated he had sought chiropractic care and 
acupuncture treatment for his lumbar spine beginning in 1969 
or 1970, and denied any other lumbar spine injuries since 
Vietnam except for a recent (2006) motor vehicle accident 
resulting in whiplash.  The Veteran denied lumbar spine 
flare-ups or decreased lumbar spine motion.  An x-ray study 
found degenerative disc narrowing at the L4-L5 discs and 
sclerotic reaction on the L4-L5 facet joints.  The examiner 
made the diagnosis of degenerative disc disease and facet 
syndrome (osteoarthritis), and considered the lumbar 
disability to be not caused by or as a result of any in-
service incident.  The examiner found the lumbar spine x-rays 
were not consistent with traumatic injury, but were 
consistent with normal age related wear and tear.  

The Board finds that while there is a published account of 
the Veteran undergoing an incident in service, see also 
38 U.S.C.A. § 1154(b), and while there is a current diagnosis 
of lumbar spine degenerative disc disease, there is no 
medical evidence of a nexus, a causal link, between the 
incident and the current diagnosis.  For this reason the 
claim is denied.

The Board notes that the first back complaints do not arise 
until nearly 20 years after discharge from active service and 
low back complaints specifically for nearly another 10 years 
after that.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Further, according to contemporaneous statements in 1998 and 
1999, the Veteran attributed his low back pain to lifting 
heavy objects in the course of his occupation.  In evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the Board places far 
greater weight of probative value on the contemporaneous 
medical records, including the veteran's statements contained 
therein, than it does on the veteran's more recent 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994)(contemporaneous evidence has greater probative value 
than history as reported by the Veteran).

The Board acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for decades following military discharge, as well as the 
Veteran's post service occupation injuries, are more 
probative than the Veteran's current recollection as to 
symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, no 
competent evidence of record causally relates the current low 
back disorder to active service.  In fact, the VA examiner in 
July 2008 reached the opposite conclusion.  The VA examiner's 
July 2008 opinion was offered following a review of the 
claims file and after an objective examination of the 
Veteran.  For these reasons it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  The Board notes the Veteran's 
representative has objected to the VA examiner's report.  The 
Board finds the report was signed the day after the 
examination and was sufficient for rating purposes.  See Cox 
v. Nicholson, 20 Vet. App. 563, 568-69 (2007)(holding that 
medical examinations may be conducted by licensed healthcare 
professionals competent to provide diagnoses, statements, or 
opinions). 

The Veteran believes that his current low back condition is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

In sum, there is no support for a grant of service connection 
for a low back disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Neck disorder

As discussed above, the Veteran's service treatment records 
contain no complaint or treatment for a cervical spine 
injury.  As well, the first post-service medical treatment 
records that refer to the neck are dated August 1985 for 
acupuncture.  There is no mention of the cause of the neck 
pain or statement as to etiology.

While the Veteran first sought VA treatment in 1998 for both 
neck/cervical pain and low back pain, in the VA treatment 
reports he attributed both to an onset in July 1998 and one 
particular job that caused severe neck pain while on a roof.  
See January 1999 VA chronic pain consultation.  A VA 
attending note dated later in January 1999 noted that in the 
previous July he had been moving a compressor and the 
physician strain had aggravated his neck pain.  This note 
also referred to a private November MRI which showed C5-C6 
bilateral neural foraminal narrowing as well as moderate 
narrowing of the spinal canal.  The observation was C5-6 
spinal nerve irritation due to moderate foramen and canal 
stenosis.  A February 1999 MRI found C5-C6 osteophytes, 
degenerative disc disease primarily.  A May 1999 VA MRI found 
some degenerative disc disease, particularly at C5-C6 without 
significant nerve or spinal cord impingement.  In August 1999 
the Veteran chose to undergo a private anterior cervical 
diskectomy and spinal fusion on C5-6.  In July 2001 a VA 
cervical spine x-ray study noted the bony fusion of C5-C6 and 
the metal hardware now in place.  The examiner also noted 
probable old posttraumatic change involving the 
anterosuperior of C5.  The Veteran reported that neck pain 
continued.  See January 2004 VA treatment note.  Throughout 
these VA and private medical reports, no medical practitioner 
attributed the Veteran's cervical spine disorder to his 
service or any incident in service.   

In July 2008 the Veteran was afforded a VA spinal 
examination.  The Veteran attributed the cervical spine pain 
to the 1966 published incident and stated he began several 
years of acupuncture treatment for the cervical spine 
beginning in 1969 or 1970.  Upon objective examination and a 
review of an x-ray study, the examiner found the Veteran to 
be status post anterior fusion of the C5-C6 vertebral body 
levels with no evidence of neural foraminal narrowing, 
degenerative disc disease, and mild disc herniations at C2-3, 
C3-4.  The examiner gave the opinion that the Veteran's 
cervical spine condition did not begin in service or was a 
result of any in-service incident.  The rational for the 
opinion was the lack of complaints or treatment in the 
service treatment records, the lack of mention in the 
newspaper article of any injuries, the Veteran's 1999 
statements to his private physician, and his occupation which 
requires heavy lifting, pushing pulling and carrying as well 
as working in awkward positions.  

As with the previously denied claim, the Board finds that 
while there is a published account of the Veteran undergoing 
an incident in service, see also 38 U.S.C.A. § 1154(b), and 
while there is a current diagnosis of C5-6 laminectomy and 
fusion, degenerative disc disease, and C2-3, C3-4 disc 
herniations, there is no medical evidence of a nexus, a 
causal link, between the incident and the current diagnosis.  
For this reason the claim is denied.

The Board notes that the first documented neck pain 
complaints do not arise until nearly 20 years after discharge 
from active service, and his cervical spine disorder does not 
arise until nearly 10 years after that.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Further, according to contemporaneous statements in 1998 and 
1999, the Veteran attributed both his neck and cervical spine 
and low back pain to lifting heavy objects in the course of 
his occupation.  In evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this 
case, the Board places far greater weight of probative value 
on the contemporaneous medical records, including the 
veteran's statements contained therein, than it does on the 
veteran's more recent statements.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).

The Board acknowledges that the veteran is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for decades following military discharge is more probative 
than the Veteran's current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Moreover, no competent 
evidence of record causally relates the current cervical neck 
disorders to active service.  In fact, the VA examiner in 
July 2008 reached the opposite conclusion.  The VA examiner's 
July 2008 opinion was offered following a review of the 
claims file and after an objective examination of the 
veteran.  For these reasons it is found to be highly 
probative.  No other competent evidence of record refutes 
that opinion.  As previously noted, the VA examination report 
is adequate.  

The Veteran believes that his current neck condition is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

In sum, there is no support for a grant of service connection 
for a neck disorder.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in July 2001, before the initial 
original adjudication of the claims, and then again in May 
2003, April 2005, and April 2008.  The letters notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claims to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the December 
2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for a low back disorder and a neck 
disorder is denied, any questions regarding a disability 
rating and effective dates are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The Veteran was afforded a VA examination in July 2008 
to determine the nature and etiology of the low back and neck 
disorders.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a neck disorder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


